REQUESTED BY: Dear Senator:
You have asked if LB 339 of the Eighty-Fifth Legislature, First Session (1977) is constitutional. Consequently we have reviewed LB 339 and the same is hereinafter discussed.
If enacted into operative law, LB 339 would ipso facto repeal the statutory power whereby the technical community college board of governors for a technical community college area may certify to the county board of equalization of each county within the area a mill levy of not to exceed two mills, uniform throughout such area, for the purpose of supporting operating expenditures of that technical community college. Until June 30, 1980, said boards would be able to certify to the county board of equalization of each county within the area a mill levy of not to exceed one mill for the purpose of establishing a capital improvement fund, a bond sinking fund, or for the retirement of general obligation bonds. However, commencing on the effective date of LB 339, no tax levied pursuant to subsection (1) of Neb.Rev.Stat. § 79-2650, as amended, could be used for new capital construction except for those projects where actual construction contracts have been let. Thus LB 339 would eliminate property taxes as a source of revenue to operate the technical community colleges. That, however, does not necessarily raise a constitutional issue. Nor do we find any such issues in LB 339. Thus on its face, we are of the opinion that LB 339 is constitutional.